DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 31, 2021 was filed after the mailing date of the Notice of Allowance on January 8, 2021, with an RCE.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 – 12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggest a motivation for the ionic compound of the claims.  The Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the clamed subject matter and did not discover any 
U. S. Patent 9,399,016 (Hart et al.) is the closest prior art.  Hart provides a peptide derivative of formula A-B-C wherein A is a polycationic nucleic acid-binding component; B is a spacer element peptide that is susceptible to cleavage within a cell; and C is a cell surface receptor binding component.  Also, Hart provides a lipid derivative of general formula (I): (PEG)q – Linker – Spacer – Cationic headgroup – carbon – (hydrophobic chain)o wherein: 
	-the Linker is a group susceptible to cleavage within a cell;
	-the Spacer is a group linking the Linker to the Cationic headgroup;
	-q denotes the number of PEG chains and q = 1, 2 or 3;
	-o denotes the number of hydrophobic chains and o = 1, 2 or 3;
-the carbon skeleton is a group linking the hydrophobic chains to the cationic headgroup.  The peptide and lipid derivatives find use in non-viral gene delivery systems. (abstract).
Specifically, Hart discloses lipids where the cationic group is an ammonium group containing two C7-C24 hydrocarbyl groups. (Compounds ME42, ME52 and ME53).  
However, Hart does not disclose the compounds of formula (1a) of the instantly claimed invention with three hydrocarbyl groups, one of which is attached to a polyalkylene oxide chain.  Additionally, Hart differs in that it does not have the PEG-hydrocarbyl group connected to the cationic core separately to the two other hydrocarbyl groups (i.e., the three hydrocarbyl groups are attached to the cationic core .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622